Exhibit 10.4

 

SECOND AMENDMENT TO AMENDED AND RESTATED POOLING AGREEMENT

 

This Second Amendment to the Amended and Restated Pooling Agreement, dated as of
August 16, 2005 (this “Amendment”), is among HUNTSMAN RECEIVABLES FINANCE LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Company”), HUNTSMAN (EUROPE) BVBA, a corporation organized under the laws of
Belgium (in its capacity as master servicer, the “Master Servicer”), and J.P.
MORGAN BANK (IRELAND) PLC, (f/k/a CHASE MANHATTAN BANK (IRELAND) plc), a banking
institution organized under the laws of Ireland, not in its individual capacity,
but solely as trustee (in such capacity, the “Trustee”).

 

WHEREAS, the parties hereto have previously entered into Amended and Restated
Pooling Agreement, dated as of June 26, 2001, as further amended by the First
Amendment to the Pooling Agreement, dated October 21, 2002 (as so amended, the
“Pooling Agreement”);

 

WHEREAS, pursuant to Section 10.01(a) of the Pooling Agreement, the Pooling
Agreement may be amended in writing from time to time by the Master Servicer,
the Company and the Trustee with the written consent of the Funding Agent and
without the consent of any Holder under certain circumstances;

 

WHEREAS, the parties hereto desire to amend the Pooling Agreement as set forth
herein to correct a provision therein;

 

NOW, THEREFORE, the Company, the Master Servicer and the Trustee, with the
consent of the Funding Agent, hereby agree as follows:

 

1.             Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Pooling Agreement.

 

2.             The definition of “Appropriate Rating” set forth in Annex X to
the Pooling Agreement shall be amended by deleting the existing definition in
its entirety and replacing it with the following:

 

“Appropriate Rating”“ shall mean (i) the rating required to maintain the
existing rating, whether direct or indirect, on each Outstanding Series of
Investor Certificates and if no such rating exists for such Series of Investor
Certificates then (ii) a rating at a level agreed upon between the Company and
the Trustee acting at the direction of the Funding Agent(s).”

 

3.             The definition of “Rating Agency” set forth in Annex X to the
Pooling Agreement shall be amended by deleting the existing definition in its
entirety and replacing it with the following:

 

““Rating Agency” shall mean, with respect to each Outstanding Series, any rating
agency or agencies designated as such in this Annex X; provided that (i) in the
event that no Outstanding Series has been rated, whether directly or indirectly,
then for purposes of the definitions of “Eligible Institution” and “Eligible
Investments”, “Rating Agency” shall mean S&P and Moody’s; (ii) except as
provided in (i), in the event that no Outstanding Series has been rated, whether
directly or indirectly, any reference to “Rating Agency” or the “Rating
Agencies” shall be deemed to have been deleted from the Pooling Agreement,
except that references to the term “Rating Agency Condition” shall not be deemed
deleted, but shall be modified as set forth under the definition of such term.”

 

4.             The definition of “Rating Agency Condition” set forth in Annex X
to the Pooling Agreement shall be amended by deleting the existing definition in
its entirety and replacing it with the following:

 

--------------------------------------------------------------------------------


 

““Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Company, the Master Servicer, any Funding
Agent, and the Trustee in writing that such action will not result in a
reduction, qualification or withdrawal of the then current rating, whether
direct or indirect, of any Outstanding Series or any Class of any such
Outstanding Series with respect to which it is a Rating Agency; provided that in
the event that an Outstanding Series has not been rated, whether directly or
indirectly, any reference to a “Rating Agency Condition” shall be deemed to be a
reference to the consent of holders representing not less than 50% of the
Invested Amount of such Series with respect to such action.”

 

5.             Except as expressly amended by this Amendment, the Pooling
Agreement is ratified and confirmed in all respects and the terms, provisions
and conditions thereof are and shall remain in full force and effect.

 

6.             In the event that any of the provisions of this amendment is
inconsistent with any terms of the Pooling Agreement or the Base Indenture among
Huntsman International Asset-Backed Securities Ltd, Chase Manhattan Bank
(Ireland) plc and The Chase Manhattan Bank, London Branch, dated as of June 26,
2001(the “Base Indenture”), or adversely affects the interests of the Holders of
any Notes (as defined in the Base Indenture) in any material respect, the
original terms of the Pooling Agreement shall control.

 

7.             THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8.             This Amendment may be executed in counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

 

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

This Second Amendment to Pooling Agreement shall amend the Pooling Agreement
effective as of the date hereof.

 

HUNTSMAN RECEIVABLES

HUNTSMAN (EUROPE) BVBA,

FINANCE LLC,

as Master Servicer

 

 as the Company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean Douglas

 

By:

/s/ Peter Michiels

 

 

Authorized Signatory

 

Authorized Signatory

 

 

 

 

 

 

 

Name: Sean Douglas

 

Name: Peter Michiels

 

 

Title: Vice President and Treasurer

 

Title: Manager

 

 

 

 

 

 

J.P. MORGAN BANK (IRELAND) PLC

By:

/s/ Christopher Struyvelt

 

not in its individual capacity but

 

 

 

solely as Trustee

 

Name: Christopher Struyvelt

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

CONSENTED TO:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,

 

 

 

as Funding Agent,

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie Wolf

 

 

 

 

 

Name: Stephanie Wolf

 

 

 

 

Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------